EXHIBIT WARRANT BOD #16 WARRANT TO PURCHASE SHARES OF COMMON STOCK OF OMNI BIO PHARMACEUTICAL, INC. Warrant to Purchase 300,000 Shares of Common Stock (subject to adjustment as set forth herein) Exercise Price $3.00 Per Share (subject to adjustment as set forth herein) VOID AFTER 5 P.M., MST, November 13, 2016 THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION FILED IN ACCORDANCE WITH THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT. Omni Bio Pharmaceutical, Inc., 5350 South Roslyn, Suite 400, Greenwood Village, CO 80111, (the "Company"), hereby certifies that, for value received, Robert C. Ogden, 6042 S.
